IKEEM JACKSON, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 344, 2008
Supreme Court of Delaware.
Submitted: December 8, 2008
Decided: January 12, 2009
Before HOLLAND, BERGER and JACOBS, Justices

ORDER
CAROLYN BERGER, Justice.
This 12th day of January 2009, upon consideration of the appellant's Supreme Court Rule 26(c) brief, his attorney's motion to withdraw, and the State's response thereto, it appears to the Court that:
(1) In June 2008, the defendant-appellant, Ikeem Jackson, was convicted in a Superior Court bench trial of Trafficking in Cocaine, Possession With Intent to Deliver Cocaine, Possession of Drug Paraphernalia, Resisting Arrest, and five motor vehicle offenses. On the trafficking conviction, he was sentenced to 2 years at Level V. On the conviction of possession with intent to deliver, he was sentenced to 5 years at Level V, to be suspended after 3 years for decreasing levels of supervision. On the conviction of possession of drug paraphernalia, he was sentenced to 1 year at Level V, to be suspended for 1 year at Level II. On the conviction of resisting arrest, he was sentenced to 1 year at Level V, to be suspended for 1 year at Level II. On the motor vehicle convictions, he received one suspended sentence and was fined.
(2) Jackson's counsel on appeal has filed a brief and a motion to withdraw pursuant to Rule 26(c). Jackson's counsel asserts that, based upon a complete and careful examination of the record, there are no arguably appealable issues. By letter, Jackson's attorney informed him of the provisions of Rule 26(c) and provided Jackson with a copy of the motion to withdraw and the accompanying brief. Jackson also was informed of his right to supplement his attorney's presentation. Jackson has not raised any issues for this Court's consideration. The State has responded to the position taken by Jackson's counsel and has moved to affirm the Superior Court's judgment.
(3) The standard and scope of review applicable to the consideration of a motion to withdraw and an accompanying brief under Rule 26(c) is twofold: (a) this Court must be satisfied that defense counsel has made a conscientious examination of the record and the law for arguable claims; and (b) this Court must conduct its own review of the record to determine whether the appeal is so totally devoid of at least arguably appealable issues that it can be decided without an adversary presentation.[1]
(4) This Court has reviewed the record carefully and has concluded that Jackson's appeal is wholly without merit and devoid of any arguably appealable issues. We also are satisfied that Jackson's counsel has made a conscientious effort to examine the record and the law and has properly determined that Jackson could not raise a meritorious claim in this appeal.
NOW, THEREFORE, IT IS ORDERED that the State's motion to affirm is GRANTED. The judgment of the Superior Court is AFFIRMED. The motion to withdraw is moot.
NOTES
[1]  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).